DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-17, drawn to preparation of a clopidogrel metabolite, classified in C07D211.
Group II. Claims 18-23, drawn to a composition comprising a disulfide derivative, classified in C07D211.
Group III. Claims 24-30, drawn to a method of treating a disease using a disulfide derivative, classified in A61K31.
The inventions are independent or distinct, each from the other because:
Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the method of Group I involves synthetic transformations for preparing a clopidogrel metabolite and derivatives thereof, while the method of Group III involves administering a clopidogrel metabolite derivative to a patient for treating a disease. Therefore, rhe inventions have a materially different design, mode of operation, function, and effect. In addition, the inventions do not overlap in scope.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the claimed composition comprising a disulfide derivative of Group II can be made by a materially different process than the method of Group I.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the claimed method of Group III can be practiced with another materially different product, such as diltiazem, 
    PNG
    media_image1.png
    450
    400
    media_image1.png
    Greyscale
, which can be used to treat heart disease.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Groups I and III, and II and III, are classified differently as noted above. Groups I and II require different search strategies since the former is drawn to a process and the latter is drawn to a product. As a result, there would be a serious search burden associated with searching more than one group at a time.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

Election of Species
Claims 1-17 (Group I) are generic to the following disclosed patentably distinct process species: 
Species Group IA: claims 1-9 and 17, drawn to preparation of a metabolite.
Species Group IB: claims 10-11, drawn to isomerization of a metabolite.
Species Group IC: claims 12-16, drawn to preparation of a disulfide.
 The process species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species due to the unique steps involved in each process species. In addition, these process species are not obvious variants of each other based on the current record.
If Group I is elected, then Applicant is required under 35 U.S.C. 121 to elect a single disclosed process species (i.e., Group A or Group B or Group C) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the process species require different search strategies due to the unique process steps involved. The execution of multiple search strategies of the nature required by the claims would amount to a serious search burden.
Claims 18-30 (Groups II and III) are generic to the following disclosed patentably distinct compound species: 
    PNG
    media_image2.png
    188
    199
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    177
    196
    media_image3.png
    Greyscale
, wherein R is a chemical moiety as claimed. Examples of species include H4-NPT, H4-ME, and H4-SEt, inter alia. See, e.g., Fig. 13.
The process species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species due to the unique steps involved in each process species. In addition, these process species are not obvious variants of each other based on the current record.
If Group II or Group III is elected, then Applicant is required under 35 U.S.C. 121 to elect a single disclosed compound species (i.e., select a specific chemical structure for R) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the process species require different search strategies due to the unique process steps involved. The execution of multiple search strategies of the nature required by the claims would amount to a serious search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Traversal
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Telephonic Inquiry
A telephone call was made to Mr. Brandon G. Williams on 2/2/22 to request an oral election to the above restriction requirement, but did not result in an election being made.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592. The examiner can normally be reached 10 am-6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Amanda L. Aguirre/                                                                                                Primary Examiner
Art Unit 1626